DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1- 20 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 15 and 18), the prior art on record does not explicitly disclose “receives an inquiry from a user and generates a hierarchical network of questions that support an answer to the inquiry; receives a selected question from among the hierarchical network of questions by the  user using the display, wherein the selected question is selected from among the hierarchical network of questions; receives assumptions and hypotheses from the user using the display, wherein the assumptions and hypotheses are specific to the selected question; generates, by a query module, a plurality of queries using a natural language module, wherein the natural language module incorporates natural language into the plurality of queries, wherein the plurality of queries are based on the selected question, the assumptions, and the hypotheses; sends the plurality of queries to a plurality of data sources; receives data from the plurality of data sources in response to the plurality of queries; evaluates the data to generate evaluated data, wherein evaluating the data includes evaluating a tripwire linked to the assumptions by a tripwire module to detect user bias in the assumptions; presents, to the user using a triage module on the display, the evaluated data, wherein the evaluated data is organized by age, veracity, and relevance to the hypotheses”.

As dependent claims 2-14, 16-17 and 19-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165